                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 17-614 PA

 Defendant            Charles Patrick Miller                                 Social Security No. 2         2   7      8
 akas:    None                                                               (Last 4 digits)


                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
                 In the presence of the attorney for the government, the defendant appeared in person on this date.   Dec      17   2018



  COUNSEL                                                                 Craig A. Harbaugh
                                                                             (Name of Counsel)

     PLEA            X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO               NOT
                                                                                                               CONTENDERE
                                                                                                                                    GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Distribution of Child Pornography in violation of 18 U.S.C. § 2252A(a)(2)(A), 18 U.S.C. § 2252A(b)(1)
                     as charged in Count 4 of the 4-Count Indictment.
JUDGMENT
AND PROB/
  COMM    The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
  ORDER   contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
          that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Charles Patrick Miller,
          is hereby committed on Count 4 of the four-count Indictment to the custody of the Bureau of Prisons for a term of 108 months.



Upon release from imprisonment, the defendant shall be placed on supervised release for a life term under the following terms and
conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation Office and General
                     Order 05-02, with the exception of Standard Conditions 5, 6 and 14 of that order.

         2.          As directed by the probation officer, the defendant shall notify specific persons and organizations of specific risks
                     associated with his criminal record and shall permit the probation officer to confirm the defendant’s compliance
                     with that requirement and to make such notifications.

         3.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
                     drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed eight
                     tests per month, as directed by the Probation Officer.

         4.          During the period of community supervision, the defendant shall pay the special assessment in accordance with
                     this judgment's orders pertaining to such payment.

         5.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         6.          The defendant shall possess and use only those computers and computer-related devices, screen user names,
                     passwords, email accounts, and internet service providers (ISPs) that have been disclosed to the Probation Officer
                     upon commencement of supervision. Any changes or additions are to be disclosed to the Probation Officer prior

CR-104 (09/11)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 7
 USA vs.         Charles Patrick Miller                                       Docket No.:   CR 17-614 PA

                      to the first use. Computers and computer-related devices include personal computers, personal data assistants
                      (PDAs), internet appliances, electronic games, cellular telephones, and digital storage media, as well as their
                      peripheral equipment, that can access, or can be modified to access, the internet, electronic bulletin boards, and
                      other computers.

         7.           All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be subject to
                      search and seizure. This shall not apply to items used at the employment's site, which are maintained and
                      monitored by the employer.

         8.           The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The defendant
                      shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per month per device
                      connected to the internet.

         9.           Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep the
                      registration current, in each jurisdiction where resides, where is an employee, and where is a student, to the extent
                      the registration procedures have been established in each jurisdiction. When registering for the first time, the
                      defendant shall also register in the jurisdiction in which the conviction occurred if different from jurisdiction of
                      residence. The defendant shall provide proof of registration to the Probation Officer within 48 hours of
                      registration.

         10.          The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender treatment
                      program, or any combination thereof as approved and directed by the Probation Officer. The defendant shall abide
                      by all rules, requirements, and conditions of such program, including submission to risk assessment evaluations
                      and physiological testing, such as polygraph and Abel testing. The Court authorizes the Probation Officer to
                      disclose the Presentence Report, and any previous mental health evaluations or reports, to the treatment provider.
                      The treatment provider may provide information (excluding the Presentence report), to State or local social
                      service agencies (such as the State of California, Department of Social Service), for the purpose of the client's
                      rehabilitation.

         11.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological counseling
                      or psychiatric treatment, or a sex offender treatment program, or any combination thereof to the aftercare
                      contractor during the period of community supervision. The defendant shall provide payment and proof of
                      payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment shall be required.

         12.          The defendant shall not view or possess any materials, including pictures, photographs, books, writings, drawings,
                      videos, or video games, depicting and/or describing child pornography, as defined in 18 U.S.C. §2256(8), or
                      sexually explicit conduct depicting minors, as defined at 18 U.S.C. §2256(2). This condition does not prohibit the
                      defendant from possessing materials solely because they are necessary to, and used for, a collateral attack, nor
                      does it prohibit him from possessing materials prepared and used for the purposes of his Court-mandated sex
                      offender treatment, when the defendant's treatment provider or the probation officer has approved of his
                      possession of the material in advance.

         13.          The defendant shall submit to a search, at any time, with or without warrant, and by any law enforcement or
                      probation officer, of the defendant's person and any property, house, residence, vehicle, papers, computers [as
                      defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communication or data storage devices or media,
                      effects and other areas under the offender’s control, upon reasonable suspicion concerning a violation of a
                      condition of supervision or unlawful conduct by the defendant, or by any probation officer in the lawful discharge
                      of the officer's supervision functions.

         14.          The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming pools,
                      playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under the age of 18.

         15.          The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any
                      person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor; and (b) on the
                      condition that the defendant notify said parent or legal guardian of his conviction in the instant offense/prior
                      offense. This provision does not encompass persons under the age of 18, such as waiters, cashiers, ticket vendors,
CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 2 of 7
 USA vs.         Charles Patrick Miller                                       Docket No.:       CR 17-614 PA

                      etc., whom the defendant must interact with in order to obtain ordinary and usual commercial services.

         16.          The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a business or
                      organization that causes him to regularly contact persons under the age of 18.

         17.          The defendant's employment shall be approved by the Probation Officer, and any change in employment must be
                      pre-approved by the Probation Officer. The defendant shall submit the name and address of the proposed
                      employer to the Probation Officer at least ten (10) days prior to any scheduled change.

         18.          The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment
                      provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of
                      the Presentence Report by the treatment provider is prohibited without the consent of the sentencing judge.

The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the defendant and provide all necessary
treatment.

The Court recommends that the Bureau of Prisons consider the defendant for placement in its 500-hour Residential Drug Abuse
Program.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and
is not likely to become able to pay any fine.

The Court defers the issue of restitution until December 31, 2018, at 11:00 a.m.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before 12 noon,
on October 15, 2018. In the absence of such designation, the defendant shall report on or before the same date and time, to the
United States Marshal located at the Roybal Federal Building, 255 East Temple Street, Los Angeles, California 90012.

The Court recommends that the defendant be incarcerated in a medical facility.

Bond is exonerated upon self-surrender.

On Government's motion, all remaining counts are ORDERED dismissed.

Defendant advised of his right to appeal.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            December 17, 2018
            Date                                                   U. S. District Judge


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                   Clerk, U.S. District Court
                                                             By
CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 3 of 7
 USA vs.         Charles Patrick Miller                                               Docket No.:        CR 17-614 PA




            December 17, 2018
                                                                            Kamilla Sali-Suleyman
            Filed Date                                                      Deputy Clerk




 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).



                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;        10.   the defendant shall not associate with any persons engaged in criminal
                                                                                          activity, and shall not associate with any person convicted of a felony
 2.    the defendant shall not leave the judicial district without the written            unless granted permission to do so by the probation officer;
       permission of the court or probation officer;
                                                                                    11.   the defendant shall permit a probation officer to visit him or her at any
 3.    the defendant shall report to the probation officer as directed by the             time at home or elsewhere and shall permit confiscation of any
       court or probation officer and shall submit a truthful and complete                contraband observed in plain view by the probation officer;
       written report within the first five days of each month;
                                                                                    12.   the defendant shall notify the probation officer within 72 hours of
 4.    the defendant shall answer truthfully all inquiries by the probation               being arrested or questioned by a law enforcement officer;
       officer and follow the instructions of the probation officer;
                                                                                    13.   the defendant shall not enter into any agreement to act as an informer
 5.    the defendant shall support his or her dependents and meet other                   or a special agent of a law enforcement agency without the permission
       family responsibilities;                                                           of the court;

 6.    the defendant shall work regularly at a lawful occupation unless             14.   as directed by the probation officer, the defendant shall notify third
       excused by the probation officer for schooling, training, or other                 parties of risks that may be occasioned by the defendant’s criminal
       acceptable reasons;                                                                record or personal history or characteristics, and shall permit the
                                                                                          probation officer to make such notifications and to conform the
 7.    the defendant shall notify the probation officer at least 10 days prior            defendant’s compliance with such notification requirement;
       to any change in residence or employment;
                                                                                    15.   the defendant shall, upon release from any period of custody, report
 8.    the defendant shall refrain from excessive use of alcohol and shall not            to the probation officer within 72 hours;
       purchase, possess, use, distribute, or administer any narcotic or other
       controlled substance, or any paraphernalia related to such substances,       16.   and, for felony cases only: not possess a firearm, destructive device,
       except as prescribed by a physician;                                               or any other dangerous weapon.

 9.    the defendant shall not frequent places where controlled substances
       are illegally sold, used, distributed or administered;




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                                Page 4 of 7
 USA vs.         Charles Patrick Miller                                           Docket No.:     CR 17-614 PA


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).




           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.



          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.



          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).



         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).



           Payments shall be applied in the following order:



                       1. Special assessments pursuant to 18 U.S.C. §3013;

                       2. Restitution, in this sequence:

                                  Private victims (individual and corporate),

                                  Providers of compensation to private victims,

                                  The United States as victim;

                       3. Fine;

                       4. Community restitution, pursuant to 18 U.S.C. §3663(c); and

                       5. Other penalties and costs.



                                   SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE



          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.


CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 5 of 7
 USA vs.         Charles Patrick Miller                                          Docket No.:      CR 17-614 PA




                                                                     RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE



 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY

CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6 of 7
 USA vs.         Charles Patrick Miller                                        Docket No.:     CR 17-614 PA




Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                      Defendant                                                   Date




                      U. S. Probation Officer/Designated Witness                  Date




CR-104 (09/11)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 7 of 7
